DETAILED ACTION
	This is a First Action Final Office Action on the merits for application 17/532,251.
Claims 1-15 are pending.
Claims 1-15 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Final of Continuation
This is a Continuation of applicant's earlier Application No. 15/288,168. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities: claims 1 and 7 each define “one or more of an access panel, a light troffer or a boom mount," when it is recommended to define --one or more of an access panel, a light troffer [[or]] and a boom mount-- to properly define such an “at least one” list; claim 7 defines ‘the walls, the and ceiling,” when it is recommended to define --the walls, [[the]] and the ceiling--; claim 10 defines “a plurality of cross member,” when it is recommended to define -- a plurality of cross members--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 defines “a plurality of truss elements being of plural different types” and claim 11 defines “the truss structure include a plurality of truss types,” which render the claimed inventions indefinite since one of ordinary skill in the art would not know what scope is to be covered by such limitations since one would not know what is being referred to by the term "type" and what is considered to be a “type.” Furthermore, one of ordinary skill in the art would not know whether the "truss type" is considered to include different truss configurations such as a Howe or arch type truss or whether such a “type” is to include different shaped or sized truss elements. For examining purposes and in light of the specification and drawings, different "truss types" can include truss elements of different shapes and sizes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cursetjee et al. (U.S. Publication 2011/0097986).
Regarding claim 1, Cursetjee et al. disclose a mounting system (#10; figure 10) comprising:
a frame (the frame formed by elements #15 and #20) that define a truss structure (see figures 1 and 10); and
a plurality of mounting locations within the truss structure (the mounting locations are considered located between elements #20, where mounts #48 can be attached, or rails #18 where truss #30 can be attached), the plurality of mounting locations configured to interchangeably couple to one or more of an access panel, a light troffer or a boom mount (a panel, light troffer or boom mount is configured to be mounted at any one of such locations due to the size and support strength of such elements #20 at the locations).
Regarding claim 2, Cursetjee et al. disclose the frame extends around a portion of a perimeter of a supply air array (#28; see figure 10) configured to direct air into a sterile field of an operating room (the supply air array #28 is configured to direct air into a sterile field of an operating room).
Regarding claim 3, Cursetjee et al. disclose wherein when a boom mount is coupled to the truss structure, a mounting plate is coupled to one of the plurality of mounting locations and a boom arm is configured to extend from the truss structure (For Examining purposes, the mounting plate and boom arm are not considered positively recited since such limitations are considered "when in use," so as to define a situation when the mounting system is to be used. See figures 2 and 3, where a mounting plate #42 is configured to be attached to the mounting location and support a boom arm #44/46.).
Regarding claim 4, Cursetjee et al. disclose the plurality of mounting locations are sized and shaped to receive therein mounting portions of one or more of the access panel, the light troffer and the boom mount (see figures 1-3 and 10, where the mounting locations are sized and shaped to receive mounting plates #48 and #42 of such elements to be attached to the structure).
Regarding claim 5, Cursetjee et al. disclose the plurality of mounting locations are configured to include one or more predefined mounting configurations (see figures 1 and 10, where the mounting locations are provided within predefined positions and thus are considered to include a predefined mounting configuration).
Regarding claim 7, Cursetjee et al. disclose an operating room (the disclosure teaches the frame of figures 1 and 10 is to be attached to a ceiling of an operating room) comprising:
a floor connected to walls (it is inherent that such an operating room would comprise of walls that are supported on a floor in order to support users and tools and enclose the area from other areas);
a ceiling connected to the walls (it is inherent that the operating room would comprise of a ceiling in order to enclose the area from the environment and to also support the frame as depicted in figures 1 and 10), wherein a surgical site is disposed at an area between the floor, the walls, and the ceiling (the operating room would inherently comprise of an area where operations are conducted on patients); and
a mounting system (#10) coupled to the ceiling (the system #10 is attached to the ceiling of the operating room), the mounting system defining a truss structure (the truss structure formed by elements #15 and #20) and a plurality of mounting locations (rails #18 and #16 and the spaces between elements #20 provide mounting locations) within the truss structure (see figures 1 and 10), the plurality of mounting locations configured to interchangeably couple to one or more of an access panel, a light troffer or a boom mount (a panel, light troffer or boom mount is configured to be mounted at any one of such locations due to the size and support strength of such elements #20 at the locations).
Regarding claim 9, Cursetjee et al. disclose the truss structure comprises a plurality of truss elements being of plural different types and shapes (elements #15 and #20 of the truss structure comprise of different types and shapes in order to provide a plurality of mounting locations).
Regarding claim 10, Cursetjee et al. disclose a mounting system (#10) comprising:
a frame (the frame formed by elements #15 and #20) that defines a truss structure (see figure 1) having a plurality of cross members (#20) defining openings therethrough (see figures 1 and 10); and
a plurality of mounting locations within the truss structure at the openings (the locations formed on the edges of elements #20 where the openings are located), the plurality of mounting locations configured to interchangeably couple to one or more components for use in a sterile environment (a panel, light troffer or boom mount is configured to be mounted at any one of such locations due to the size and support strength of such elements #20 at the locations, where such a frame is configured for use within a sterile environment of an operating room).
Regarding claim 11, Cursetjee et al. disclose the truss structure include a plurality of truss types (elements #20 comprise of different lengths and thus are considered different types and elements #18 and #16 are considered different types of elements of the truss with respect to elements #20).
Regarding claim 12, Cursetjee et al. disclose the plurality of mounting locations are configured for adjustable height coupling of a component therein (plates #48 and #42 are configured to be coupled to the mounting locations, where threaded fasteners or other types of height adjustable couplings are configured to be attached to such plates or directly to the elements #20 and thus configure such mounting locations for adjustable height coupling for a component therein and thus meet such limitations).
Regarding claim 13, Cursetjee et al. disclose a supply air array (#28) is mounted within only middle portion mounting locations (see figure 10, where the array #28 is located only within a middle portion of the mounting locations of the frame).
Regarding claim 14, Cursetjee et al. disclose surgical room equipment (#42/#44) is mounted outside of the middle portion mounting locations (see figure 10, where the mounting plates #48 and #42 which are used to attach surgical room equipment to the frame outside of the middle portion where the array #28 is located).
Regarding claim 15, Cursetjee et al. disclose the frame defines a rectangular configuration (see figures 1 and 10) with an opening within the rectangular configuration (see figures 1 and 10, where the rectangular configuration can be considered the rectangular shape of the entire frame or the rectangular shape between elements #20, where an opening is provided within either of such shapes as depicted within the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cursetjee et al.
Regarding claim 6, Cursetjee et al. disclose the frame extends around a sterile field of an operating room (For examining purposes, claim 6 is considered to positively require the frame in combination with an operating room which includes a sterile field. The frame of Cursetjee et al. is for supporting a surgical apparatus and other objects when the frame is attached to the ceiling of a surgical/operating room or other clean room, where such a frame is positioned within the sterile field of such a surgical or operating room in order to allow the surgical apparatuses to extend into the operating area for use.). The invention of Cursetjee et al. is to be attached to the ceiling of a surgical/operating room which is inherently considered to comprise of a sterile field in order to prevent infections during and after conducting operations and the frame of Cursetjee et al. is considered to extend within such a sterile field in order to allow the surgical apparatuses to extend within such an operating area. However, if the Examiner is considered to over broadly interpret the invention of Cursetjee et al. as meeting such limitations, the Examiner takes Official Notice that surgical and operating rooms comprise of sterile fields in order to prevent infections during and after conducting operations, where the tools used within such a surgery must also be placed in such a sterile field in order to allow use of such tools during the surgery. Therefore, it would have been obvious to a person of ordinary skill in the art to have positioned the frame of Cursetjee et al. within a sterile field of an operating room in order to allow the surgical tools extending from the frame to be used within the sterile field of the operating room and also since it has been held that rearranging parts of an invention, i.e. rearranging the frame of Cursetjee et al. such that it is positioned upon the ceiling in the surgery room within the sterile area of the room, involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, Cursetjee et al. disclose the frame of the mounting system extends around a sterile field of an operating room (The frame of Cursetjee et al. is for supporting a surgical apparatus and other objects when the frame is attached to the ceiling of a surgical/operating room or other clean room, where such a frame is positioned within the sterile field of such a surgical or operating room in order to allow the surgical apparatuses to extend into the operating area for use.). The invention of Cursetjee et al. is to be attached to the ceiling of a surgical/operating room which is inherently considered to comprise of a sterile field in order to prevent infections during and after conducting operations and the frame of Cursetjee et al. is considered to extend within such a sterile field in order to allow the surgical apparatuses to extend within such an operating area. However, if the Examiner is considered to over broadly interpret the invention of Cursetjee et al. as meeting such limitations, the Examiner takes Official Notice that surgical and operating rooms comprise of sterile fields in order to prevent infections during and after conducting operations, where the tools used within such a surgery must also be placed in such a sterile field in order to allow use of such tools during the surgery. Therefore, it would have been obvious to a person of ordinary skill in the art to have positioned the frame of Cursetjee et al. within a sterile field of an operating room in order to allow the surgical tools extending from the frame to be used within the sterile field of the operating room and also since it has been held that rearranging parts of an invention, i.e. rearranging the frame of Cursetjee et al. such that it is positioned upon the ceiling in the surgery room within the sterile area of the room, involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-20 of U.S. Patent No. 11,186,989. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is broader than claim 1 of U.S. App. ‘989;
Claim 2 of the present application is broader than claim 1 of U.S. App. ‘989;
Claim 3 of the present application is broader than claim 3 of U.S. App. ‘989;
Claim 4 of the present application is broader than claim 4 of U.S. App. ‘989;
Claim 5 of the present application is broader than claim 5 of U.S. App. ‘989;
Claim 6 of the present application is broader than claim 2 of U.S. App. ‘989;
Claim 7 of the present application is broader than claim 18 of U.S. App. ‘989;
Claim 8 of the present application is broader than claim 19 of U.S. App. ‘989;
Claim 9 of the present application is broader than claim 20 of U.S. App. ‘989;
Claim 10 of the present application is broader than claim 12 of U.S. App. ‘989;
Claim 11 of the present application is broader than claim 13 of U.S. App. ‘989;
Claim 12 of the present application is broader than claim 14 of U.S. App. ‘989;
Claim 13 of the present application is broader than claim 15 of U.S. App. ‘989;
Claim 14 of the present application is broader than claim 16 of U.S. App. ‘989;
Claim 15 of the present application is broader than claim 17 of U.S. App. ‘989.

Conclusion
This is a Continuation of applicant's earlier Application No. 15/288,168, now patent 11,186,989. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635